DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 3/22/2021. As directed by the amendment: claims 1-2, 9-10, and 13-14 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-19 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-10, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiff et al. (US Publication 2013/0085457 A1).
Regarding claim 1, Schiff discloses an expanding plunger rod (30) for a syringe (10), the expanding plunger rod configured to transition from a packaged configuration (Fig. 5A) for packaging to an expanded configuration (Fig. 5B) for operation, the expanding plunger rod comprising: 
a substantially cylindrical outer sleeve (32) having a closed-off bottom end (34) and an open upper end (End opposite of 34); 
an inner rod (40) having a lower end (End opposite of 66) and an upper end (66), the inner rod being slidably disposed coaxially within the outer sleeve (Figs. 5A-5B) and including a top piece (66) extending axially above the open upper end of the outer sleeve (Fig. 5A); and 
(44) disposed axially within a cavity (74) defined by the inner rod (Fig. 5A), between the top piece of the inner rod and the closed-off bottom end of the outer sleeve (Fig. 5A), the biasing member biasing the top piece and the closed-off bottom end axially away from one another (Fig. 5B); 
wherein, in the packaged configuration, the inner rod is nested within the outer sleeve (Fig. 5A), and in the expanded configuration, the inner rod is disposed substantially axially above the outer sleeve (Fig. 5B), and the inner rod is configured to lock axially in place so as to prevent transition from the expanded configuration to the packaged configuration (Paragraph [0049]); and 
wherein the biasing member is configured to automatically transition the expanding plunger rod from the packaged configuration to the expanded configuration (Figs. 5A-5B).  
Regarding claim 2, Schiff discloses the expanding plunger rod of claim 1, wherein the closed-off bottom end of the outer sleeve is configured to connect to a plunger seal (22, Fig. 5A), the outer sleeve and the plunger seal being slidable within a fluid compartment of the syringe (Paragraph [0038], lines 5-6, because the plunger seal/stopper 22 is slidable within the chamber 20 of the syringe barrel 12 and is connected to the outer sleeve/outer sleeve 32, the outer sleeve would also be slidable within the compartment of the syringe).  
Regarding claim 4, Schiff discloses the expanding plunger rod of claim 1, wherein the biasing member is configured to automatically transition the expanding plunger rod from the packaged configuration to the expanded configuration upon being triggered (Paragraph [0048], lines 19-31).  
Regarding claim 9, Schiff discloses a syringe assembly, comprising: 
a substantially cylindrical barrel (12) having a plunger end (16) and a connection end (24); -3- 3333501.v1Docket No.: 5474.1115-004 
a plunger seal (22) disposed within the plunger end of the barrel (Fig. 5A); 
a needle seal (55) disposed within the connection end of the barrel (Fig. 5A); 
a fluid compartment (20) defined within the barrel between the plunger seal and the needle seal (Fig. 5A); and 
an expanding plunger rod (30) comprising: 
a substantially cylindrical outer sleeve (32) having a closed-off bottom end (34) and an open upper end (End opposite of 34); 
(40) having a lower end (End opposite of 66) and an upper end (66), the inner rod being slidably disposed coaxially within the outer sleeve (Figs. 5A-5B) and including a top piece  (66) extending axially above the open upper end of the outer sleeve (Fig. 5A); and 
a biasing member (44) disposed axially within a cavity (74) defined by the inner rod (Fig. 5A), between the top piece of the inner rod and the closed-off bottom end of the outer sleeve (Fig. 5A), the biasing member biasing the top piece and the closed-off bottom end axially away from one another (Fig. 5B);
wherein, in the packaged configuration, the inner rod is nested within the outer sleeve (Fig. 5A), and in the expanded configuration, the inner rod is disposed substantially axially above the outer sleeve (Fig. 5B), and the inner rod is configured to lock axially in place so as to prevent transition from the expanded configuration to the packaged configuration (Paragraph [0049]); and 
wherein the biasing member is configured to automatically transition the expanding plunger rod from the packaged configuration to the expanded configuration (Figs. 5A-5B).  
Regarding claim 10, Schiff discloses the syringe assembly of claim 9, wherein the closed-off bottom end of the outer sleeve is configured to connect to a plunger seal (22, Fig. 5A), the outer sleeve and the plunger seal being slidable within the fluid compartment of the syringe (Paragraph [0038], lines 5-6, because the plunger seal/stopper 22 is slidable within the chamber 20 of the syringe barrel 12 and is connected to the outer sleeve/outer sleeve 32, the outer sleeve would also be slidable within the compartment of the syringe).  
Regarding claim 12, Schiff discloses the syringe assembly of claim 9, wherein the biasing member is configured to automatically transition the expanding plunger rod from the packaged configuration to the expanded configuration upon being triggered (Paragraph [0048], lines 19-31).  
Regarding claim 17, Schiff discloses the syringe assembly of claim 9, wherein the outer sleeve and the plunger seal are slidable within the fluid compartment of the syringe assembly to expel fluid out of the fluid compartment (Paragraph [0038], lines 5-6, because the plunger seal/stopper 22 is slidable within the chamber 20 of the syringe barrel 12 and is connected to the outer sleeve/outer sleeve 32, the outer sleeve would also be slidable within the compartment of the syringe and last sentence in Paragraph [0051]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al. (US Publication 2013/0085457 A1).
Regarding claim 8, Schiff discloses the expanding plunger rod of claim 1.
Schiff is silent regarding
wherein the biasing member comprises at least two biasing members. 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the biasing member of Schiff to incorporate at least two biasing members since it has been held that mere duplication of essential working parts of a vice involves only routine skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 16, Schiff discloses the syringe assembly of claim 9.
Schiff is silent regarding

However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the biasing member of Schiff to incorporate at least two biasing members since it has been held that mere duplication of essential working parts of a vice involves only routine skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al. (US Publication 2013/0085457 A1) in view of Lampropoulos et al. (US Patent 5,215,536 A).
Regarding claim 18, Schiff discloses the syringe assembly of claim 9.
Schiff is silent regarding
wherein the outer sleeve further comprises a stop mechanism configured to engage with the barrel so as to prevent the expanding plunger rod from being removed from the barrel.  
Lampropoulos teaches wherein a plunger rod (14) further comprises a stop mechanism (60) configured to engage with a barrel (Fig. 9) so as to prevent the expanding plunger rod from being removed from the barrel (Col 6, lines 31-42).
Regarding claim 19, Schiff discloses the syringe assembly of claim 18.
Schiff is silent regarding
wherein the barrel further comprises a collar disposed at the plunger end of the barrel, the stop mechanism of the outer sleeve being configured to engage with the collar to so as to prevent the expanding plunger rod from being removed from the barrel.
Lampropoulos teaches wherein the barrel further comprises a collar (90) disposed at a plunger end of the barrel (Fig. 9), the stop mechanism of the plunger rod being configured to engage with the collar to so as to prevent the expanding plunger rod from being removed from the barrel (Col 6, lines 31-42).
In regard to claims 18-19, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the outer sleeve and barrel of Schiff to incorporate the teachings of Lampropoulos to incorporate a stop mechanism configured to engage with the barrel so as to prevent the expanding plunger rod from being removed from the barrel and a collar disposed at the plunger end of the barrel, the stop mechanism of the plunger rod being configured to (Col 6, lines 31-42, Lampropoulos).
Allowable Subject Matter
Claims 3, 5-7, 11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter because the closest prior art of record Schiff et al. (US Publication 2013/0085457 A1) fails to show or make obvious the claimed combination of elements. Because claim 3 contains allowable subject matter, its dependent claims 5-7 also contains allowable subject matter for the reason stated below.
Specifically, Schiff fails to disclose or fairly suggest an inner sleeve having a lower end and an upper end, the inner sleeve being slidably disposed coaxially-2- 3333501.v1Docket No.: 5474.1115-004within the outer sleeve, and the inner rod being slidably disposed coaxially within the inner sleeve, wherein, in the expanded configuration, the upper end of the inner sleeve and the lower end of the inner rod are both disposed axially above the open upper end of the outer sleeve.
Claim 11 contains allowable subject matter because the closest prior art of record Schiff et al. (US Publication 2013/0085457 A1) fails to show or make obvious the claimed combination of elements. Because claim 11 contains allowable subject matter, its dependent claims 13-15 also contains allowable subject matter for the reason stated below.
Specifically, Schiff fails to disclose or fairly suggest an inner sleeve having a lower end and an upper end, the inner sleeve being slidably disposed coaxially within the outer sleeve, and the inner rod being slidably disposed coaxially within the inner sleeve, wherein, in the expanded configuration, the upper end of the inner sleeve and the lower end of the inner rod are both disposed axially above the open upper end of the outer sleeve.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG-VAN N TRINH/Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783